Anders.wpd



 NO. 12-01-00143-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

JOHN JONES,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	Appellant John Jones was indicted as an habitual offender for possession of a controlled
substance by fraud.  Tex. Health & Safety Code Ann. § 481.129(a)(5) (Vernon Supp. 2002).  The
State abandoned one enhancement allegation, and Appellant pleaded guilty to fraud and pleaded true
to the remaining enhancement allegation.  Based upon a written stipulation of evidence,  the trial
court found that the evidence supported Appellant's guilt but deferred a finding of guilt and placed
Appellant on deferred adjudication probation for a period of ten years.   Appellant did not appeal at
that time. 
	One year later, the State filed a motion to proceed to final adjudication and revoke
Appellant's probation.  Based upon the Appellant's plea of true to the allegations in the motion to
adjudicate, the trial court found the allegations to be true.  Subsequently, the trial court adjudicated
Appellant's guilt, found the enhancement provision contained in the indictment to be true, revoked
Appellant's probation, and assessed punishment at forty years of incarceration and a fine of
$5000.00. (1)
	Appellant's counsel has filed an Anders brief stating that the appeal is wholly frivolous and
without merit.  See Anders v. California, 386 U.S. 738 (1967).  Counsel's brief does not advance
any arguable grounds of error, but does contain a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974). 
Counsel served a copy of his brief on Appellant, and though Appellant was advised of his right to
file a pro se brief by counsel and by this court, he has not done so.
	We have reviewed the record and counsel's brief.  We find nothing in the record that might
arguably support the appeal.  We conclude the appeal is wholly frivolous and without merit. 
	We affirm the trial court's judgment and grant counsel's motion to withdraw.

Opinion delivered January 30, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

















(DO NOT PUBLISH)
1.  Fraud under § 481.129(a)(5) is a felony of the second degree.  Tex. Health & Safety Code Ann. §
481.129(d)(1) (Vernon Supp. 2002).   Because the trial court found Appellant had been previously convicted of one
felony, the range of punishment was enhanced to that of a first degree felony: five to ninety-nine years or life in
prison and a fine not to exceed $10,000.00.  Tex. Pen. Code Ann. § 12.32 (Vernon 1994), § 12.42(b) (Vernon
Supp. 2002).